Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amended claims filed 7/13/21 are acknowledged; claims 1-28 are currently pending.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-13 and 16-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reaux et al. (US 20030106692).
CLAIM 1:  
CLAIM 2:  The elongated injection tubing has a length that enables it, when in said certain position, to extend into the opening of the valve assembly passing said one or more valves (see Fig. 1, extending through tree 10).
CLAIM 3:  The elongated injection tubing has a length equal to or exceeding a length of the opening of the valve assembly to the well bore (see Fig. 1).
CLAIM 4:  The connection device further comprises an attachment device for providing a releasable attachment of the connection device to the valve assembly of the well so that the second opening of the inlet connector is firmly connected to the opening of the valve assembly (see Fig. 1; first end 24 of outer housing 20 connecting).
CLAIM 5:  The injection tubing comprises a primary stop member and the inlet connector comprises a secondary stop member, and wherein the injection tubing is adapted to be displaced to a position in which the primary stop member and secondary stop member engage with each other in the certain position (see Fig. 1 showing stop members engaging).
CLAIM 6:  The arrangement comprises a further attachment device adapted to provide a releasable attachment of the injection tubing to the inlet connector so that the injection tubing is firmly attached in said certain position (hanger 13; see paragraph 0024).
CLAIM 7:  The well control unit comprises a lubricator valve assembly comprising a lubricator valve device adapted to be controlled so that the pressure of the first through opening of the lubricator device and second through opening of the inlet connector are adjusted to equilibrium with the pressure of the opening of the valve assembly to the well bore of the well (see Fig. 1, equilibrium reached when openings are connected; see paragraph 0025).
CLAIM 8:
CLAIM 9:  The arrangement comprises further attachment means for wireline connection to the injection tubing (see paragraph 0024).
CLAIM 10:  The connection device further comprises an outlet for discharge of a fluid from the well bore (via annulus 14).
CLAIM 11:  The arrangement further comprises a seal arrangement adapted to form a sealing between the inlet connector and the injection tubing when the injection tubing is in said certain position (see paragraph 0022).
CLAIM 12:  The inlet connector comprises connection means for supply of the flowable solidifier to the inlet (the cement, see Fig. 1C).
CLAIM 13:  The arrangement further comprises a first separation device and a second separation device adapted to be introduced into the well bore and having the flowable solidifier between them (see paragraph 0025 discussing sending perforators through sleeve).
CLAIM 16:  The inlet of the inlet connector and the third through opening of the injection tubing are configured for a passage of the flowable solidifier, which flowable solidifier comprises a flowable configuration comprising cement adapted to solidify and form a concrete barrier in the well bore of the well (see Fig. 1, cement is flowable through).
CLAIM 17:  See above; specifically 1, 8, and 9.
CLAIMS 18-28:  These methods are inherent to the above structures.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reaux.
CLAIM 14:  Ross fails to disclose the first separation device comprises a first separation plug and a first displacement element adapted to engage with the first separation plug, and wherein the second 
Examiner takes official notice that plugs are well known separation devices.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Ross to use plugs as separation devices as the use of a well known device that serves the described function selected from the known set of “separators” in the art.
CLAIM 15:  Ross fails to disclose the first separation plug and second separation plug are positioned at an end portion of the injection tubing in connection with the third through opening, and wherein the inlet of the inlet connector and the third through opening of the injection tubing are configured dimensioned for allowing a passage of the first displacement element and the second displacement element.
The placement of the separation plugs would be obvious to place at the end portion of the injection tube to allow the system to function properly.
Response to Arguments
Applicant’s arguments with respect to claim(s) filed 7/13/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679